PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
MAIER ET AL 
Application No. 16/391,353
Filed: 23 Apr 2019
For: DATA CLASSIFICATION
:
:
:
:	DECISION ON PETITION
:


This is a decision on the petition filed March 02, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, See 35 U.S.C. 115(f).  The issue fee payment was received on February 04, 2022.  Accordingly, the application became abandoned on February 5, 2022.  A Notice of Abandonment was mailed on February 18, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventors Albert Maier, Martin Oberhofer and Yannick Saillet, (2) the petition fee of $2100, and (3) an adequate statement of unintentional delay.  

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  

/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET cc:    Jeffrey L. Waters          20 Church Street, 22nd Floor         Hartford, CT  06103